Citation Nr: 0925230	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  97-21 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to a rating higher than 60 percent for 
traumatic fibromyalgia, including in the lumbar spine and as 
a residual of a right ankle fracture and stress fracture of 
the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military from August 
1983 to September 1987.

This appeal to the Board of Veterans' Appeals (Board) 
originated from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the Veteran's 
claim for service connection for PTSD.  Jurisdiction over his 
claim was subsequently transferred to the RO in New York, New 
York, and that office forwarded the appeal to the Board.  He 
has also appealed a September 2004 rating decision of the New 
York RO denying his claim for a rating higher than 60 percent 
for traumatic fibromyalgia.

In January 2005, the Board remanded the claim for service 
connection for PTSD to the RO, via the Appeals Management 
Center (AMC), for additional development and consideration.  
In February 2009, the AMC issued a supplemental statement of 
the case (SSOC) continuing to deny this claim and returned 
the file to the Board for further appellate review.  However, 
the Board now finds it necessary to remand both the claims 
for PTSD and fibromyalgia to the RO, via the AMC, for still 
further development and consideration.


REMAND

Since it was previously unclear whether the Veteran wanted a 
hearing and, if so, the specific type, the Board had to 
clarify this.  And in response, he indicated that he wants a 
hearing at the RO before a Veterans Law Judge of the Board 
(Travel Board hearing), as opposed to, for example, a hearing 
before the Board at the Board's offices in Washington, DC 
(Central Office hearing).  Consequently, a Travel Board 
hearing must be scheduled before deciding his appeal.  
38 C.F.R. §§ 20.700, 20.704 (2008).

Accordingly, this case is REMANDED for the following 
additional development and consideration:  

Schedule the Veteran for a Travel Board hearing at the 
earliest opportunity.  Notify him of the date, time and 
location of his hearing.  Put a copy of this letter in 
his claims file.  If he fails to report for his hearing 
or changes his mind and elects not to have a hearing, 
also document this in his claims file.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West 2002 and Supp. 2007).  



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





